 Case 1:18-cv-00025-IMK Document 75 Filed 12/07/18 Page 1 of 2 PageID #: 867




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

DOMINION ENERGY TRANSMISSION, INC., F/K/A                  )
DOMINION TRANSMISSION, INC.,                               )
                                                           )
       Plaintiff,                                          )
                                                           )
v.                                                         )      Case No. 1:18-cv-25 (Keeley)
                                                           )
2.21 ACRES, MORE OR LESS, IN DODDRIDGE                     )
COUNTY, WEST VIRGINIA, et al.,                             )
                                                           )
       Defendants.                                         )
                                                           )

                               CERTIFICATE OF SERVICE

               I hereby certify that on the 7th day of December 2018, the foregoing “Plaintiff’s

Expert Witness Disclosure” was electronically filed with the U.S. District Court Clerk, Northern

District of West Virginia, by using the CM/ECF system, which will send a notice of electronic

filing to the following CM/ECF participants:

                                     Thomas G. Dyer
                                     Dyer Law
                                     P.O. Box 1332
                                     Clarksburg, WV 26302


                                     /s/ William J. O’Brien
                                     William J. O’Brien (WV Bar No. 10549)
                                     Lauren K. Turner (WV Bar No. 11942)
                                     STEPTOE & JOHNSON PLLC
                                     400 White Oaks Boulevard
                                     Bridgeport, West Virginia 26330
                                     Telephone:     (304) 933-8000
                                     Facsimile:     (304) 933-8183
                                     william.obrien@steptoe-johnson.com
                                     lauren.turner@steptoe-johnson.com

                                     Brooks Spears (WV Bar No. 12820)
                                     Richard D. Holzheimer, Jr. (Admitted Pro Hac Vice)
                                     MCGUIREWOODS LLP
 Case 1:18-cv-00025-IMK Document 75 Filed 12/07/18 Page 2 of 2 PageID #: 868




                             1750 Tysons Boulevard, Suite 1800
                             Tysons, Virginia 22102
                             Telephone: (703) 712-5000
                             Facsimile: (703) 712-5050
                             bspears@mcguirewoods.com
                             rholzheimer@mcguirewoods.com

                             Counsel for Dominion Energy Transmission, Inc.




8263922                               2
